       Case 1:19-cr-10116-RGS Document 63 Filed 07/19/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 19-10116-RGS

                      UNITED STATES OF AMERICA
                                      v.
                            MICHAEL CENTER

                   MEMORANDUM AND ORDER ON
                 DEFENDANT’S EMERGENCY MOTION
                   FOR REDUCTION OF SENTENCE

                                July 19, 2020

STEARNS, D.J.
     The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.
A sentence once imposed may not be modified except to the extent permitted
by Rule 35 of the Federal Rules of Criminal Procedure. 18 U.S.C. § 3582(c).
There is a recently enacted exception. Under 18 U.S.C. § 3582(c)(1)(A), a
district court, on the motion of the Director of the Bureau of Prisons or that
of a defendant who has exhausted his prescribed administrative rights, may
order a compassionate reduction of sentence: (1) on a finding of
“extraordinary and compelling reasons”; or (2) on findings that apply to
mostly elderly long-term inmates suffering from terminal or self-debilitating
illnesses and who, as a result, are no longer deemed a danger to the safety of
any person or the community.      Defendant Michael Center, who is in his
          Case 1:19-cr-10116-RGS Document 63 Filed 07/19/20 Page 2 of 4




mid-5os, and who has served slightly more than half of his committed six-
month sentence, does not fit the eligibility criteria that apply to the second
statutory category of inmate.1
      In his motion filed on July 14, 2020, 2 Center asks that his committed
sentence be reduced to time served followed by home confinement because
of the generalized threat of infection posed by the COVID-19 virus in a prison
setting. Although Center states that his medical history includes two bouts
of pneumonia at some unspecified time in the past and a recurrent upper-




      1Center is serving his sentence at the FCI Three Rivers, Texas, Satellite
Camp, a minimum-security facility. According to his motion, Center has
been scheduled for transfer to a Residential Reentry Center (half-way house)
on July 30, 2020, and has been given a presumptive release date of
September 17, 2020.

      2 Center represents in his motion that he has exhausted his available
administrative remedy by filing on May 21, 2020, a request for a reduction
of sentence with the Bureau of Prisons, which has since been denied. The
court deems exhaustion to be a mandatory prerequisite to the exercise of its
jurisdiction under the compassionate release statute. See United States v.
Alam, 960 F.3d 831, 833-835 (6th Cir. 2020); United States v. Raia, 954
F.3d 594, 597 (3d Cir. 2020). The government does not disagree. See
Gov’t Mem., Dkt # 60 at 2. In light of this, Center’s argument that the court
should waive the procedural requirement is puzzling except to the extent that
he may be under the mistaken impression that satisfaction of the
requirement relieves him of the necessity of showing “extraordinary and
compelling” reasons for release. Def.’s Mot. Dkt # 55 at 7.
                                        2
          Case 1:19-cr-10116-RGS Document 63 Filed 07/19/20 Page 3 of 4




respiratory infection, 3 he is by all accounts, a healthy professional athlete.4
His concern over the spread of Covid-19 (which has been particularly acute
in Texas) is understandable and shared by the court.        But on balance, I
agree with the government that this concern by itself is not “extraordinary
and compelling.”
      While I am as concerned as any judge with the impact of COVID-19 on
the prison population, unless society is to make the decision that all
prisoners should be released because of the pandemic, there must be a means
of differentiating those eligible for release from those who are not.        In
setting the conditions that justify compassionate release, Congress made its
best effort to provide judges with the tools needed to make these difficult
and, at times, heart-wrenching decisions. 5       Center does not meet the

      3 As the government, points out, neither of these medical conditions is
identified by the Centers for Disease Control as a risk factor for Covid-19,
particularly given the availability of a highly effective pneumonia vaccine for
older adults. Gov’t’s Mem. Dkt # 60 at 4 n.3

      4Center also states that he has had an incident-free prison record,
which the court has no reason to doubt (and would have expected nothing
less).

      5 Congress, in addition to the quantitative criteria set out in 18 U.S.C.
§ 3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. I agree
(as apparently does the government), that the § 3553(a) factors weigh in
Center’s favor as any risk of his reoffending is negligible. However, the
court took these fully into account in imposing what it considered a lenient
sentence for Center’s participation in a blatant bribery scheme from which
he profited handsomely.
                                        3
       Case 1:19-cr-10116-RGS Document 63 Filed 07/19/20 Page 4 of 4




mandated eligibility criteria and, therefore, is not a candidate for
compassionate release.
                                 ORDER
     For the foregoing reasons, the Motion for an Emergency Reduction of
Sentence is DENIED.
                                  SO ORDERED.

                                  /s/ Richard G Stearns___________
                                  UNITED STATES DISTRICT JUDGE




                                     4
